The appellant has appealed from a decision of the unemployment compensation commissioner denying her claim for benefits. She had been laid off from her work as a sewing machine operator. The commissioner's finding, as corrected, is that during the period from December 9, 1962, to February 1, 1963, she applied for work at six factories and one hospital, applying to one or two places a week in search for work.
It is the finding of the commissioner that "[t]he claimant has not made sufficient effort to obtain work to show an attachment to the labor market, and it is found that she is not available for work within the meaning of the Compensation Law." For an applicant to be eligible for benefits, it must be found that he "is available for work and has been and is making reasonable efforts to obtain work." General Statutes § 31-235. *Page 508 
"As repeatedly pointed out by our Supreme Court, the function of . . . [the Superior] Court in these proceedings is not to determine the issue according to its own view, if that differs from the administrator's, but only to ascertain whether the administrator's conclusion was unreasonable, arbitrary or illegal. Grady v. Katz, 124 Conn. 525, 530;Loglisci v. Liquor Control Commission, 123 Conn. 31,36; Huntington Telephone Co. v. Public UtilitiesCommission, 118 Conn. 71, 80; Brein v. ConnecticutEclectic Examining Board, 103 Conn. 65, 87."Ogozalek v. Administrator, 22 Conn. Sup. 100, 104;Lanyon v. Administrator, 139 Conn. 20, 28; see Practice Book §§ 312, 322.
It cannot be held as a matter of law that the decision of the commissioner was unreasonable, arbitrary or illegal.
   Judgment may enter dismissing the appeal.
                                APPENDIX              OBITUARY SKETCH OF JOHN J. SWEENEY, SR.*
On March 2, 1963, John Joseph Sweeney, Sr., founder of the Connecticut Law Journal and the Connecticut Supplement, died. In a memorial issue of the Law Journal on March 12, 1963, the Commission on Official Legal Publications directed that a permanent tribute to him should appear in this volume of the Connecticut Supplement. Such a tribute properly begins with these words of the Commission at the time Mr. Sweeney retired on August 31, 1962:
"His efforts over the years have contributed immeasurably to the success of law reporting in Connecticut."
While serving as court messenger in the Superior Court at Bridgeport in 1934, as the Commission pointed out, Mr. Sweeney founded the Connecticut Law Journal and the Connecticut Supplement. "During the ensuing eleven years," continued the statement of the Commission, "these publications were produced by him as a private venture. Their general acceptance by the judiciary and the legal profession led to the passage of an act by the General Assembly in 1945 which resulted in their continuance as publications by the State through the newly created office of State Editor.
"Mr. Sweeney was appointed to that office and served with distinction until 1957, when the office was merged with the Commission on Supreme Court Publications to form the Commission on Official Legal Publications. Mr. Sweeney has been the supervisor of production and distribution of that Commission. In that capacity, he has supervised the printing plant where the Connecticut Reports, the Connecticut Supplement, the Connecticut Law Journal and the Connecticut Practice Book are printed and has handled the distribution of these and other official legal publications."
Mr. Sweeney was born in New York City on March 17, 1900, the son of John Joseph Sweeney and Elise Dowd Sweeney. He was graduated from St. Francis Xavier High School in New York City and attended Fordham University Law School. During World War I, he served with the United States Navy. In 1924, Mr. Sweeney settled in Bridgeport, Connecticut, where he worked for the Ashcroft Manufacturing Company until 1927. He was then appointed court messenger of the Court of Common Pleas in Fairfield County and, two months later, of the Superior Court. In 1928, he was married to Vera Allister of Bridgeport. As extra work, during 1930 to 1934, he did reporting for the Bridgeport "Times-Star." *Page 510 
From his interest in both law and journalism came the idea of establishing the Connecticut Law Journal and the Connecticut Supplement. As president of the Connecticut Law Journal Corporation, he also issued the first legal directory in the state, the Connecticut Law Journal Year Book. When he was State Editor, he created and published for the 1947 legislature the first "Legislative Record." In 1949, at the request of the justices of the Supreme Court of Errors, he initiated publication of their opinions currently in the Law Journal. Beginning in 1952, he assumed supervision of the printing of the advance sheets of the Connecticut Reports and, later, of the bound volumes. He was also assistant supervisor of purchases for printing for the state from 1953 to 1955. In 1961, as supervisor of production and distribution for the Commission, he undertook publication in the Law Journal of a new series of opinions, from the Connecticut Circuit Court.
Mr. Sweeney's many friends, associates and staff speak of qualities he had in abundance: vivid imagination, creative and organizing ability, a great sense of humor, kindness and patience. When he saw a need, as he so often did, he was interested in working out a solution. He was optimistic that the end could be achieved where others might be pessimistic.
The cause of retarded children was close to his heart. He was a member and the legislative representative of the Southbury Association of Parents and Friends and the organizer and first president of the Seaside Association of Parents and Friends. During World War II, he was a member of the United States Coast Guard Auxiliary. He belonged to the Delta Theta Phi Law Fraternity and was a fourth degree knight of the Knights of Columbus, elected to the positions of both Grand Knight and Faithful Navigator.
Surviving are his widow and their three children, John J. Sweeney, Jr., of East Hartford, who succeeded his father as supervisor of production and distribution of the Commission; Kenneth A. Sweeney, of Woodbury, a teacher at Southbury Training School; and Patricia Anne Sweeney, who is living with her mother in Niantic. Surviving also are four grandchildren as well as Mr. Sweeney's mother, three sisters, and a brother.